UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1A SEC File # REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Alaska Pacific Energy Corp. ( Exact name of registrant as specified in its charter ) Nevada 20-4523691 ( State or other jurisdiction of ( Primary Standard Industrial ( I.R.S. Employer Identification No. ) incorporation or organization) Classification Code Number ) Unit 625, 2005 Costa Del Mar Road, Carlsbad CA, 92009 (Address of Principal Executive Offices) (Zip Code) 604-274-1565 (Registrant
